FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST on behalf of TEMPLETON DEVELOPING MARKETS VIP FUND AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT THIS INVESTMENT MANAGEMENT AGREEMENT, dated May 1, 2014, is made between FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST (the “Trust”), a Delaware statutory trust, on behalf of Templeton Developing Markets VIP Fund (the “Fund”), a series of the Trust, and TEMPLETON ASSET MANAGEMENT LTD. (the “Adviser”), a company organized under the laws of Singapore, and amends and restates the prior Investment Management Agreement between the Trust, on behalf of the Fund, and the Adviser dated as of May 1, 2007, and amended as of May 17, 2011. In consideration of the terms and conditions hereinafter set forth, it is mutually agreed as follows: 1. The Adviser agrees, during the life of this Agreement, to manage the investment and reinvestment of the Fund’s assets, to administer its affairs, and to provide or procure, as applicable, the administrative and other services described in Section 3 of this Agreement, as may be supplemented from time to time, consistent with the provisions of the Declaration of Trust of the Trust and the investment policies adopted and declared by the Trust’s Board of Trustees. In pursuance of the foregoing, the Adviser shall make all determinations with respect to the investment and reinvestment of the Fund’s assets and the purchase and sale of its investment securities, and shall take all such steps as may be necessary to implement those determinations. It is understood that all investment acts of the Adviser in performing this Agreement are performed by it outside the United States. 2. The Adviser shall be responsible for selecting members of securities exchanges, brokers and dealers (such members, brokers and dealers being hereinafter referred to as “brokers”) for the execution of the Fund’s portfolio transactions consistent with the Fund’s brokerage policies and, when applicable, the negotiation of commissions in connection therewith. All decisions and placements shall be made in accordance with the following principles: A. Purchase and sale orders will usually be placed with brokers which are selected by the
